Name: Commission Implementing Decision of 26Ã October 2011 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2011) 7564) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: trade;  politics and public safety;  animal product;  health;  international law;  organisation of transport;  cooperation policy;  agricultural policy
 Date Published: 2011-10-28

 28.10.2011 EN Official Journal of the European Union L 281/29 COMMISSION IMPLEMENTING DECISION of 26 October 2011 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2011) 7564) (Text with EEA relevance) (2011/707/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the second sentence of the second subparagraph of Article 6(4) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) Following communication from Belgium, in the entries for the inspection centres Avia Partner and Swiss Port of the border inspection post at the airport of Brussel-Zaventem, the approval should be extended to all packed products for human consumption. The list of entries for that Member State as set out in Annex I to Decision 2009/821/EC should be amended accordingly. (3) Denmark has communicated that the name of the border inspection post at the port of Ã rhus should be written Aarhus. The list of border inspection posts for that Member State should be amended accordingly. (4) Following a satisfactory inspection by the Commission inspection services, the Food and Veterinary Office, a new border inspection post at Koidula rail in Estonia should be added to the entries for that Member State in the list set out in Annex I to Decision 2009/821/EC. In addition, Estonia has communicated that the border inspection post at Luhamaa road should be also approved for certain other live animals than equidae and ungulates. The entry for that border inspection post should therefore be amended accordingly. (5) Italy has communicated that the inspection centre, Sintermar, in the border inspection post of the port of Livorno-Pisa has been suspended. The list of border inspection posts for that Member State should be amended accordingly. (6) Following communication of Latvia, the inspection centre Kravu TerminÃ ls in the border inspection post at the port of Riga should be deleted from the list of entries for that Member State as set out in Annex I to Decision 2009/821/EC. (7) The Netherlands has communicated that the names of the inspection centres within the border inspection post of Vlissingen have changed. The entry for that border inspection post should therefore be amended accordingly. (8) Following communication from Portugal, the entry for the border inspection post at the port of Horta (AÃ §ores) should be deleted in the list of entries for that Member State as set out in Annex I to Decision 2009/821/EC. (9) Following communication from Sweden, in the entry for the border inspection post at the port of GÃ ¶teborg, the approval for live animals should be deleted in the list of entries for that Member State as set out in Annex I to Decision 2009/821/EC. (10) The entry for the border inspection post at Manston airport in the United Kingdom had been deleted in Commission Decision 2011/93/EU (5). Following a new request from the United Kingdom and a satisfactory inspection by the Commission inspection services, the Food and Veterinary Office, Manston airport should be approved for equidae and ungulates and be added to the list of border inspection posts set out in Annex I to Decision 2009/821/EC. In addition, the United Kingdom communicated that the border inspection port of Southampton has been split into two inspection centres approved for different categories of products. The entry for that border inspection post should therefore be amended accordingly. (11) Annex II to Decision 2009/821/EC lays down the list of central units, regional units and local units in the integrated computerised veterinary system (Traces). (12) Following communications from Denmark, Germany and Poland, certain changes should be brought to the list of central, regional and local units in Traces for those Member States laid down in Annex II to Decision 2009/821/EC. (13) Decision 2009/821/EC should therefore be amended accordingly. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2009/821/EC are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 26 October 2011. For the Commission John DALLI Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) OJ L 296, 12.11.2009, p. 1. (5) OJ L 37, 11.2.2011, p. 25. ANNEX Annexes I and II to Decision 2009/821/EC are amended as follows: (1) Annex I is amended as follows: (a) in the part concerning Belgium, the entry for the airport of Brussel-Zaventem is replaced by the following: Brussel Zaventem Bruxelles-Zaventem BE BRU 4 A Flight Care HC-T(2) Flight Care 2 NHC(2) U, E, O Avia Partner HC(2) WFS HC-T(2) Swiss Port HC(2) (b) in the part concerning Denmark, the entry for the port of Ã rhus is replaced by the following: Aarhus DK AAR 1 P HC(1)(2), NHC(2) (c) the part concerning Estonia is amended as follows: (i) the following entry for a new border inspection post at Koidula rail is added: Koidula EE KLA 2 F HC(2), NHC-NT(2), NHC-T(FR)(2) (ii) the entry for Luhamaa road is replaced by the following: Luhamaa EE LHM 3 R HC, NHC U, E, O(14) (d) in the part concerning Italy, the entry for the port of Livorno-Pisa is replaced by the following: Livorno Pisa IT LIV 1 P Porto Commerciale HC, NHC-NT Sintermar (*) HC (*), NHC (*) Lorenzini HC, NHC-NT Terminal Darsena Toscana HC, NHC (e) in the part concerning Latvia, the entry for the port of Riga (Riga Port) is replaced by the following: Riga (Riga port) LV RIX 1a P HC(2), NHC(2) (f) in the part concerning the Netherlands, the entry for the port of Vlissingen is replaced by the following: Vlissingen NL VLI 1 P Kloosterboer Denemarkenweg HC-T(2), NHC-T(FR)(2) Kloosterboer Finlandweg HC(2) (g) in the part concerning Portugal, the entry for the port of Horta (AÃ §ores) is deleted; (h) in the part concerning Sweden, the entry for the port of GÃ ¶teborg is replaced by the following: GÃ ¶teborg SE GOT 1 P HC(2), NHC(2)-NT (i) the part concerning the United Kingdom is amended as follows: (i) a new entry for the airport of Manston is added as follows: Manston GB MSE 4 A U, E (ii) the entry for the port of Southampton is replaced by the following: Southampton GB SOU 1 P IC1 HC-T(1)(2), HC-NT(1)(2) IC2 NHC(2) (2) Annex II is amended as follows: (a) the part concerning Denmark is amended as follows: (i) the entry for the regional unit DK00001 REGION VEST is replaced by the following: DK00001 FÃDEVARESTYRELSEN, VEST; (ii) the entry for the regional unit DK00002 REGION ÃST is replaced by the following: DK00002 FÃDEVARESTYRELSEN, ÃST; (iii) the entry for the local unit DK01200 Ã RHUS is replaced by the following: DK01200 AARHUS; (b) in the part concerning Germany, the following local unit entry is deleted: DE46713 WISMAR HANSESTADT; (c) in the part concerning Poland, the entry for the local unit PL30160 OBORNIKI WLKP is replaced by the following: PL30160 OBORNIKI.